Exhibit 10(l) EXECUTION VERSION CREDIT AGREEMENT Dated as of July 29, 2016 among K. HOVNANIAN ENTERPRISES, INC., as Borrower HOVNANIAN ENTERPRISES, INC., as Holdings THE SUBSIDIARIES OF HOLDINGS NAMED HEREIN, as Subsidiary Guarantors WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and THE LENDERS PARTY HERETO TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.01 Defined Terms 1 SECTION 1.02 Rules of Construction 45 SECTION 1.03 Times of Day 46 SECTION 1.04 Timing of Payment or Performance 46 ARTICLE II THE COMMITMENTS AND BORROWINGS SECTION 2.01 The Loans 46 SECTION 2.02 Borrowings, Conversions and Continuations of Loans 46 SECTION 2.03 Prepayments 48 SECTION 2.04 Termination of Commitments 51 SECTION 2.05 Repayment of Loans 51 SECTION 2.06 Interest 52 SECTION 2.07 Fees 52 SECTION 2.08 Computation of Interest and Fees 52 SECTION 2.09 Evidence of Indebtedness 52 SECTION 2.10 Payments Generally 53 SECTION 2.11 Sharing of Payments 54 SECTION 2.12 [Reserved] 55 SECTION 2.13 Extensions of Term Loans 55 SECTION 2.14 Refinancing Facilities 57 SECTION 2.15 Defaulting Lenders 58 ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY SECTION 3.01 Taxes 59 SECTION 3.02 Illegality 63 SECTION 3.03 Inability to Determine Rates 63 SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate Loans 64 SECTION 3.05 Funding Losses 65 SECTION 3.06 Matters Applicable to All Requests for Compensation 65 SECTION 3.07 Replacement of Lenders Under Certain Circumstances 66 i SECTION 3.08 Survival 67 ARTICLE IV CONDITIONS PRECEDENT SECTION 4.01 Conditions to Effectiveness 67 SECTION 4.02 Conditions to Initial (Closing Date) Borrowing 68 ARTICLE V REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER SECTION 5.01 Good Standing of the Borrower, Holdings and its Subsidiaries 70 SECTION 5.02 Capital Stock 70 SECTION 5.03 Loan Documents 71 SECTION 5.04 Absence of Further Requirements 71 SECTION 5.05 Title to Properties 71 SECTION 5.06 Absence of Defaults and Conflicts Resulting from the Transactions 71 SECTION 5.07 Absence of Existing Defaults and Conflicts 72 SECTION 5.08 Authorization of this Agreement 72 SECTION 5.09 Possession of Licenses and Permits 72 SECTION 5.10 Environmental Laws and ERISA 72 SECTION 5.11 Insurance 73 SECTION 5.12 Internal Control Over Financial Reporting 73 SECTION 5.13 Disclosure Controls 73 SECTION 5.14 Litigation 73 SECTION 5.15 Financial Statements 73 SECTION 5.16 No Material Adverse Change in Business 73 SECTION 5.17 Investment Company Act 73 SECTION 5.18 Solvency 74 SECTION 5.19 Regulations T, U, X 74 SECTION 5.20 Sanctions 74 SECTION 5.21 Exchange Act 74 SECTION 5.22 Tender Offer and Consent Solicitation 74 SECTION 5.23 Taxes 74 SECTION 5.24 Compliance with Laws 75 ARTICLE VI COVENANTS SECTION 6.01 Existence 75 SECTION 6.02 Payment of Taxes 75 ii SECTION 6.03 Limitations on Indebtedness 75 SECTION6.04 Limitations on Restricted Payments 77 SECTION 6.05 Limitations on Liens 81 SECTION 6.06 Limitations on Restrictions Affecting Restricted Subsidiaries 81 SECTION 6.07 Limitations on Dispositions of Assets 83 SECTION 6.08 Guarantees by Restricted Subsidiaries 84 SECTION 6.09 [Reserved] 84 SECTION 6.10 Limitations on Transactions with Affiliates 84 SECTION 6.11 Limitations on Mergers, Consolidations and Sales of Assets 86 SECTION 6.12 Reports to Lenders 87 SECTION 6.13 Notice of Other Default 88 SECTION 6.14 Collateral Requirement; Further Assurances; Costs 88 SECTION 6.15 Maintenance of Ratings 91 SECTION 6.16 Change of Control Offers 91 SECTION 6.17 Maintenance of Properties 92 SECTION 6.18 Insurance 92 SECTION 6.19 Compliance with Laws 92 SECTION 6.20 Use of Proceeds 92 SECTION 6.21 Books and Records 93 ARTICLE VII EVENTS OF DEFAULT AND REMEDIES SECTION 7.01 Events of Default 93 SECTION 7.02 [Reserved] 96 SECTION 7.03 Application of Funds 96 ARTICLE VIII ADMINISTRATIVE AGENT AND OTHER AGENTS SECTION 8.01 Appointment and Authority 97 SECTION 8.02 Rights as a Lender 98 SECTION 8.03 Exculpatory Provisions 98 SECTION 8.04 Reliance by Administrative Agent SECTION 8.05 Delegation of Duties SECTION 8.06 Resignation of Administrative Agent: Appointment of Successor SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders SECTION 8.08 Collateral and Guarantee Matters SECTION 8.09 [Reserved] SECTION 8.10 Appointment of Supplemental Administrative Agents iii SECTION 8.11 Administrative Agent May File Proofs of Claim SECTION 8.12 Indemnification of Administrative Agent SECTION 8.13 Agency for Perfection ARTICLE IX MISCELLANEOUS SECTION 9.01 Amendments, Etc. SECTION 9.02 Notices and Other Communications; Facsimile Copies SECTION 9.03 No Waiver; Cumulative Remedies SECTION 9.04 Expenses SECTION 9.05 Indemnification by the Borrower SECTION 9.06 Marshalling; Payments Set Aside SECTION 9.07 Successors and Assigns SECTION 9.08 [Reserved] SECTION 9.09 Setoff SECTION 9.10 Interest Rate Limitation SECTION 9.11 Counterparts SECTION 9.12 Integration SECTION 9.13 Survival SECTION 9.14 Severability SECTION 9.15 GOVERNING LAW SECTION 9.16 WAIVER OF RIGHT TO TRIAL BY JURY SECTION 9.17 Binding Effect SECTION 9.18 USA PATRIOT Act Notice SECTION 9.19 No Advisory or Fiduciary Relationship ARTICLE X GUARANTEES; RELEASE OF GUARANTOR SECTION 10.01 Guarantee SECTION 10.02 Obligations of each Guarantor Unconditional SECTION 10.03 Release of a Guarantor SECTION 10.04 Execution and Delivery of Guarantee SECTION 10.05 Limitation on Guarantor Liability SECTION 10.06 Article X not to Prevent Events of Default SECTION 10.07 Waiver by the Guarantors SECTION 10.08 Subrogation and Contribution SECTION 10.09 Stay of Acceleration iv SCHEDULES I Initial Term Lenders Unrestricted Subsidiaries Initial Term Commitments Closing Date Collateral Documents Administrative Agent’s Office, Certain Addresses for Notices Subsidiary Guarantors EXHIBITS A-1 Form of Loan Notice A-2 Form of Prepayment Notice B Form of Term Note C Form of Assignment and Assumption D Form of Administrative Questionnaire E-1 US Tax Certificate (For Non-US Lenders that are not Partnerships For US Federal Income Tax Purposes) E-2 US Tax Certificate (For Non-US Lenders that are Partnerships For US Federal Income Tax Purposes) E-3 US Tax Certificate (For Non-US Participants that are not Partnerships For US Federal Income Tax Purposes) E-4 US Tax Certificate (For Non-US Participants that are Partnerships For US Federal Income Tax Purposes) F-1 Form of First Lien Intercreditor Agreement F-2 Form of Amended and Restated Intercreditor Agreement F-3 Form of Amended and Restated Collateral Agency Agreement G-1 Form of Borrower Secretary’s Certificate G-2 Form of Loan Party Secretary’s Certificate H-1 Form of Certificate of Responsible Officer H-2 Form of Perfection Certificate H-3 Form of Solvency Certificate I Form of Supplemental Guarantee J Form of Offer to Purchase Statement K Collateral Perfection Officer’s Certificate v CREDIT AGREEMENT This CREDIT AGREEMENT (as amended, restated, amended and restated or otherwise modified from time to time, this “ Agreement ”) is entered into as of July 29, 2016 among HOVNANIAN ENTERPRISES, INC. , a Delaware corporation (“ Holdings ”), K. HOVNANIAN ENTERPRISES, INC. , a California corporation (the “ Borrower ”), the Subsidiaries of Holdings from time to time party hereto (each a “ Subsidiary Guarantor ” and collectively, together with Holdings, the “ Guarantors ”), each lender from time to time party hereto (collectively, the “ Lenders ” and individually, each a “ Lender ”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent (as defined herein). PRELIMINARY STATEMENTS The Borrower has requested that the Initial Term Lenders make Initial Term Loans to the Borrower in an aggregate principal amount of $75,000,000. The Loan Parties have agreed pursuant to the Security Agreement to secure all of the Loan Obligations by granting to the Administrative Agent, for the benefit of the Secured Parties, super-priority Liens (subject to certain Liens permitted by this Agreement) on the assets currently constituting collateral under the First Lien Notes and Existing Second Lien Notes. The Guarantors have agreed to guarantee the Loan Obligations of the Borrower hereunder pursuant to the Guarantee. The applicable Lenders have indicated their willingness to lend on the terms and subject to the conditions set forth in this Agreement. In consideration of the mutual covenants and agreements contained in this Agreement, the parties hereto covenant and agree as follows: Article I DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms . As used in this Agreement, the following terms shall have the meanings set forth below: “ 2017 Notes ” means the collective reference to the January 2017 Notes and the Units. “ 7.000% Notes ” means the Borrower’s 7.000% Senior Notes due 2019 issued under the 7.000% Notes Indenture. “ 7.000% Notes Indenture ” means the indenture governing the Borrower’s 7.000% Notes, dated as of January 10, 2014 (as may be amended or supplemented as of the date hereof or from time to time), among the Borrower, Holdings, each of the other guarantors named therein and Wilmington Trust, National Association as Trustee (as defined in the 7.000% Notes Indenture). “ 8.000% Notes ” means the Borrower’s 8.000% Senior Notes due 2019. “ Acquired Indebtedness ” means (a) with respect to any Person that becomes a Restricted Subsidiary (or is merged into Holdings, the Borrower or any Restricted Subsidiary) after the Closing Date, Indebtedness of such Person or any of its Subsidiaries existing at the time such Person becomes a Restricted Subsidiary (or is merged into Holdings, the Borrower or any Restricted Subsidiary) that was not incurred in connection with, or in contemplation of, such Person becoming a Restricted Subsidiary (or being merged into Holdings, the Borrower or any Restricted Subsidiary) and (b) with respect to Holdings, the Borrower or any Restricted Subsidiary, any Indebtedness expressly assumed by Holdings, the Borrower or any Restricted Subsidiary in connection with the acquisition of any assets from another Person (other than Holdings, the Borrower or any Restricted Subsidiary), which Indebtedness was not incurred by such other Person in connection with or in contemplation of such acquisition. Indebtedness incurred in connection with or in contemplation of any transaction described in clause (a) or (b) of the preceding sentence shall be deemed to have been incurred by Holdings or a Restricted Subsidiary, as the case may be, at the time such Person becomes a Restricted Subsidiary (or is merged into Holdings, the Borrower or any Restricted Subsidiary) in the case of clause (a) or at the time of the acquisition of such assets in the case of clause (b) , but shall not be deemed Acquired Indebtedness. “ Administrative Agent ” means Wilmington Trust, National Association in its capacity as administrative agent or collateral agent, as the case may be, under any of the Loan Documents, or any permitted successor administrative agent or collateral agent, as the case may be. “ Administrative Agent’s Office ” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 9.02 , or such other address or account as the Administrative Agent may from time to time notify in writing to the Borrower and the Lenders. “ Administrative Questionnaire ” means an Administrative Questionnaire substantially in the form of Exhibit D
